27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Lester HARRIS, Plaintiff Appellant,v.UNITED STATES of America;  W. Earl Britt;  Michael W.Patrick, Defendants Appellees.John Lester HARRIS, Petitioner Appellant,v.UNITED STATES of America, Respondent Appellee.
Nos. 94-6271, 94-6274.
United States Court of Appeals, Fourth Circuit.
Submitted June 7, 1994.Decided June 28, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-214-CRT-BO, CA-93-416-HC-BO).
John Lester Harris, appellant pro se.
D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and MICHAEL, Circuit Judge.
PER CURIAM:


1
Appellant was convicted of violations of 18 U.S.C. Sec. 241, 18 U.S.C. Secs. 1584, 1585 (1988), statutes involving involuntary servitude of other persons.  He appeals the district court's denial of his motion to reconsider the dismissal of two habeas petitions.  In No. 94-6274, we affirm on the reasoning of the district court.  Harris v. United States, No. CA-93-416-HC-BO (E.D.N.C. Dec. 20, 1993).


2
In No. 94-6271, the district court, because of an attorney filing error, dismissed Appellant's petition a second time.  We decline to consider the district court's denial of the motion to reconsider this second dismissal.  We previously affirmed the district court's dismissal of this petition, Harris v. United States, No. 91-6083 (4th Cir.  Sept. 18, 1991), and find no reason to act again.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.